Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions

Applicant’s election of claims 50-54 are noted. A tablet of a dietary supplement is elected as the species. Claims 50-52 read on the election. Claims 53-63 do not read on the election as noted in the reply filed on 7/2/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Therefore, claims 53-63 are withdrawn from further consideration as being drawn to a non-elected invention.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

There is no support for “a tablet of a dietary supplement”. Nowhere in the application can such support be found. Applicant is required to either show where the support is in the originally filed application or delete it. 

Claim 52 would clearly have support if applicant instead of saying “which is a tablet of a dietary supplement” stated instead “ wherein said dietary supplement is a tablet”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



It would make more sense (and not be vague and indefinite) if applicant instead of saying “which is a tablet of a dietary supplement” stated instead “ wherein said dietary supplement is a tablet”. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 50 and 51 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seeram et al. (US 2013/0267474).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).




Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting 
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.

Applicant argues that while Seeram does describe in paragraph [0675] how to make a maple syrup extract with styrene divinylbenzene copolymer resin, the description of making cosmetic or nutraceutical compositions does not involve this maple syrup extract at all. According to applicant, Seeram teaches making such cosmetic or nutraceutical compositions using various phytochemicals or compounds extracted from maple syrup by organic solvents such as butanol, ethyl acetate, or methanol. See, e.g., paragraph [0016] and paragraphs [0230]-[0242] for extraction description, and list of phytochemicals in paragraphs [0017]-[0191] and claim 1 of Seeram. In fact, the
Examiner has not identified any particular passage in this reference that teaches making any cosmetic or nutraceutical compositions using the maple syrup extract produced by a process described in paragraph [0675] according to applicant.

This is not well taken since as clearly seen in paragraphs 674 and 675 of Seeram, “[0674] Preparation of Preparation of a Food-Grade Approved Extract from Maple Syrup. 
[0675]  According to another embodiment of the present invention, there is disclosed a food grade extract from maple tree, including maple tree parts as well as syrup (e.g. a `food-grade approved` phenolic-enriched extract of maple syrup for future nutraceutical applications is prepared. Towards this end, the maple syrup methanol extract (MS-MeOH) may be prepared using a FDA-food grade resin, such as polymeric resins that include but are not limited to styrene and divinylbenzene resins, and styrene-divinyl-benzene (SDVB) cross-linked copolymer resin. Examples of such resins include but are not limited to Amberlite XAD-4, XAD-2, XAD-7, XAD 7HP, XAD16, XAD16HP, XAD761, XAD1180, XAD1600, XFS-4257, XFS-4022, XUS-40323 and XUS-40322. According to an embodiment of the present invention, the polymeric may be Amberlite XAD-16 (Sigma) and adsorption chromatography is performed by adsorbing the maple syrup on the XAD-16 resin column, eluted with copious amounts of water to remove the natural sugars, then finally eluted with MeOH to yield the maple syrup methanol extract (MS-MeOH) after solvent removal in vacuo. Elution may also be effected with other solvents, which include ethanol.”
Thus, it is very clear that the maple syrup claimed and that of Seeram are one and the same. Applicant claims that the process of Seeram does not involve maple syrup at all. Clearly this is totally incorrect. Note that the applicant is trying to argue that butanol, ethyl acetate, or methanol are involved in the process of making the maple syrup extract using the styrene and divinylbenzene resins, and styrene-divinyl-benzene (SDVB) cross-linked copolymer resin which would make the extract unfit for humans. This is clearly not the case since over and over these paragraphs make it clear that a food grade extract is indeed obtained by the process of Seeram. The claimed dietary 
Next applicant argus that allegedly Seeram has not been established as teaching or suggesting any liver-protective composition similar to that defined by the pending claim 1 of this application and therefore cannot support an anticipate rejection. 
Once agin, this is totally untrue. Liver protection is prevention which anyone is in need of and clearly a neutraceutical composiiton made with the same components as claimed inherently will have liver-protecting effects.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hills (US 4,006,032) in view of Di Mauro et al., Jensen et al. and GB 1377330. 



Hills does not teach using an organic solvent to use as the solvent in the resin chromatography.

Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin, see abstract. 

Jensen teaches that ethanol had the greatest influence on extracting of polyphenols from grapes.

GB teaches that maple syrup is well known to be formulated into a tablet for consumption, see page 2. 	 

Thus, since it was known at the time the invention was made that ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin and that ethanol had the greatest influence on extracting of polyphenols then it would have been obvious for one having ordinary skill in the art to use ethanol instead of water in the process of Hills in an attempt to yield the greatest amount of phenols. Since it was known at the time the invention was made to 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating).
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.

Applicant respectfully disagrees with the Examiner, because allegedly the cited references together fail to provide all of the elements of the pending claims and fail to provide any motivation to modify the teaching in these references to arrive at the claimed invention of this application, according to applicant.

According to applicant, US 4,006,032 (Hills) and CA 1062953 are the same document, and they allegedly teach removing off-flavor from maple syrup by running maple syrup through a styrene divinylbenzene resin and collecting the effluent. See Title and Example 1, reproduced below. In other words, these references teach the opposite of the method process used in this invention to produce a maple syrup extract, which is to collect the portion of maple syrup adsorbed on the resin and discard the effluent according to applicant. It is not clear what applicant means by this. Hills clearly teaches a maple syrup extract as defined by the claims which has been produced by contacting a maple syrup with a styrene divinylbenze copolymer resin and then eluting the maple syrup extrct from the resin. Applicant cannot deny this. 

According to applicant, CA 2600091 similarly teaches running maple syrup through a chromatographic resin repeatedly until syrup reaches a desired quality. In paragraph [0053] and claim 10, reproduced below, it does mention eluting sugars from the resin, but the process is in essence repeatedly running the effluent from the previous round through the resin, entirely different from the process used in this invention to produce 

Once again this makes no sense. A maple syrup extract is claimed. CA ‘091 clearly teaches a maple syrup extract. It is noted that the claimed invention does NOT exclude what applicant is arguing is not there. Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin.

According to applicant, it is therefore clear that none of the primary references teach the method used in the present invention to produce maple syrup extract, the active component of the claimed liver- protecting composition. Neither can this element be found in any of the secondary references according to applicant.

The first requirement for establishing prima facie obviousness is not met according to applicant.

Next applicant argues that allegedly, by teaching collecting the effluent and discarding the adsorbed substance during the process of passing a maple syrup through a styrene divinylbenzene resin, the primary references effectively teach away from the method used in the present invention for producing a maple syrup extract. No such motivation can be found in the secondary references either according to applicant. For a person of skill in the art, his review of the cited references would therefore offer no motivation for 

Applicant’s arguments have no merit. Clearly a maple syrup extract was taught in the references. Applicant claims do NOT exclude what applicant states the references teach away from. Applicant argues that the references teach collecting the effluent and discarding the adsorbed substance during the process of passing a maple syrup through a styrene divinylbenzene resin. Where is this stated ? Further, even if it were true ( which it is not), applicant’s claims do NOT exclude this possibility.  

Claims 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CA 1062953 in view of Di Mauro et al., GB 1377330 and Jensen et al. 

CA teaches a composition containing a sulphonated copolymer of styrene and divinyl benzene resin extract of maple syrup, see abstract.  

CA does not teach using an organic solvent to use as the solvent in the resin chromatography.

Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin, see abstract. 



GB teaches that maple syrup is well known to be formulated into a tablet for consumption, see page 2. 

Thus, since it was known at the time the invention was made that ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin and that ethanol had the greatest influence on extracting of polyphenols then it would have been obvious for one having ordinary skill in the art to use ethanol in the process of CA in an attempt to yield the greatest amount of phenols. Since it was known at the time the invention was made to form the maple syrup into a tablet, it would have been obvious to do so for convenience to the customer taking the tablet. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have 
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.

Applicant respectfully disagrees with the Examiner, because allegedly the cited references together fail to provide all of the elements of the pending claims and fail to provide any motivation to modify the teaching in these references to arrive at the claimed invention of this application, according to applicant.

According to applicant, US 4,006,032 (Hills) and CA 1062953 are the same document, and they allegedly teach removing off-flavor from maple syrup by running maple syrup through a styrene divinylbenzene resin and collecting the effluent. See Title and Example 1, reproduced below. In other words, these references teach the opposite of the method process used in this invention to produce a maple syrup extract, which is to 

According to applicant, CA 2600091 similarly teaches running maple syrup through a chromatographic resin repeatedly until syrup reaches a desired quality. In paragraph [0053] and claim 10, reproduced below, it does mention eluting sugars from the resin, but the process is in essence repeatedly running the effluent from the previous round through the resin, entirely different from the process used in this invention to produce maple syrup extract (which involves the use of an organic solvent to elute adsorbed substance from a styrene divinylbenzene resin to make the maple syrup extract).

Once again this makes no sense. A maple syrup extract is claimed. CA ‘091 clearly teaches a maple syrup extract. It is noted that the claimed invention does NOT exclude what applicant is arguing is not there. Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin.

According to applicant, it is therefore clear that none of the primary references teach the method used in the present invention to produce maple syrup extract, the active 

The first requirement for establishing prima facie obviousness is not met according to applicant.

Next applicant argues that allegedly, by teaching collecting the effluent and discarding the adsorbed substance during the process of passing a maple syrup through a styrene divinylbenzene resin, the primary references effectively teach away from the method used in the present invention for producing a maple syrup extract. No such motivation can be found in the secondary references either according to applicant. For a person of skill in the art, his review of the cited references would therefore offer no motivation for making any modification to arrive at the claimed invention of this application according to applicant.

Applicant’s arguments have no merit. Clearly a maple syrup extract was taught in the references. Applicant claims do NOT exclude what applicant states the references teach away from. Applicant argues that the references teach collecting the effluent and discarding the adsorbed substance during the process of passing a maple syrup through a styrene divinylbenzene resin. Where is this stated ? Further, even if it were true ( which it is not), applicant’s claims do NOT exclude this possibility.  

s 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CA 2600091 in view of Di Mauro et al., Jensen et al. and GB 1377330.

CA teaches a composition containing a sulphonated polystyrene divinyl benzene crosslinked ion exchange resin extract of maple syrup, see abstract.  Note that by being resin purified the extract will inherently be "phenolic enriched". Note that the extract in and of itself can be seen as the “food grade materials”.

CA does not teach using an organic solvent to use as the solvent in the resin chromatography.

Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin, see abstract. 

Jensen teaches that ethanol had the greatest influence on extracting of polyphenols from grapes.

GB teaches that maple syrup is well known to be formulated into a tablet for consumption, see page 2. 

Thus, since it was known at the time the invention was made that ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin and that ethanol had the greatest influence on extracting of polyphenols 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting 
Thus, the claims can still be interpreted as reading, "comprising".
Thus, the claims are not limited in any way by the "consisting essentially of" language.

Applicant respectfully disagrees with the Examiner, because allegedly the cited references together fail to provide all of the elements of the pending claims and fail to provide any motivation to modify the teaching in these references to arrive at the claimed invention of this application, according to applicant.

According to applicant, US 4,006,032 (Hills) and CA 1062953 are the same document, and they allegedly teach removing off-flavor from maple syrup by running maple syrup through a styrene divinylbenzene resin and collecting the effluent. See Title and Example 1, reproduced below. In other words, these references teach the opposite of the method process used in this invention to produce a maple syrup extract, which is to collect the portion of maple syrup adsorbed on the resin and discard the effluent according to applicant. It is not clear what applicant means by this. Hills clearly teaches a maple syrup extract as defined by the claims which has been produced by contacting a maple syrup with a styrene divinylbenze copolymer resin and then eluting the maple syrup extrct from the resin. Applicant cannot deny this. 

According to applicant, CA 2600091 similarly teaches running maple syrup through a chromatographic resin repeatedly until syrup reaches a desired quality. In paragraph 

Once again this makes no sense. A maple syrup extract is claimed. CA ‘091 clearly teaches a maple syrup extract. It is noted that the claimed invention does NOT exclude what applicant is arguing is not there. Di Mauro teaches that a solution containing ethanol is the most effective eluent for extracting components on a styrene-divinylbenzene resin.

According to applicant, it is therefore clear that none of the primary references teach the method used in the present invention to produce maple syrup extract, the active component of the claimed liver- protecting composition. Neither can this element be found in any of the secondary references according to applicant.

The first requirement for establishing prima facie obviousness is not met according to applicant.

Next applicant argues that allegedly, by teaching collecting the effluent and discarding the adsorbed substance during the process of passing a maple syrup through a styrene divinylbenzene resin, the primary references effectively teach away from the method 

Applicant’s arguments have no merit. Clearly a maple syrup extract was taught in the references. Applicant claims do NOT exclude what applicant states the references teach away from. Applicant argues that the references teach collecting the effluent and discarding the adsorbed substance during the process of passing a maple syrup through a styrene divinylbenzene resin. Where is this stated ? Further, even if it were true ( which it is not), applicant’s claims do NOT exclude this possibility.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10.092,614. Although the claims at the same composition is being claimed with different intended language. The composition is a product thus its use is immaterial as long as the process it was made by yields the same composition as claimed which the patent does. 

Applicant has provided NO arguments concerning this rejection or provided a terminal disclaimer, thus the rejection is maintained for the reasons of record. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655